Citation Nr: 0920950	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-07 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for an 
anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to July 
1944.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied a higher rating for an 
anxiety disorder.

In his March 2008 VA Form 9, the Veteran requested a Board 
hearing.  A hearing was scheduled for September 2008, and the 
Veteran was notified.  The Veteran failed to appear for the 
hearing.  To the Board's knowledge, the Veteran has offered 
no explanation as to why he was unable to appear for the 
scheduled hearing, and he has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal, as if the veteran's hearing request 
had been withdrawn. See 38 C.F.R. § 20.704(d) (2008). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's anxiety disorder is manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss.  He does not have a 
flattened affect, frequent panic attacks, or significant 
memory impairment.



CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, 
for anxiety disorder are met effective the date of receipt of 
the veteran's claim, January 22, 2007.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 has been recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

The Veteran was sent a VCAA notice letter in March 2007.  The 
letter provided him with notice of the evidence necessary to 
substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

Section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0 percent to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The Veteran received a letter that included notice required 
under Vazquez-Flores in May 2008.  Therefore, this notice 
requirement has been met.

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  In 
addition, a VA examination was provided in April 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.  

The Board acknowledges that the Veteran's claims file was not 
available to the VA examiner during the April 2007 
examination, however, since the Veteran's claim is for a 
higher rating due to his current symptoms and there was no 
reported medical evidence that was not already of record at 
the time of the examination, the Board finds that the VA 
examination and the addendum are adequate for rating purpose.  
Furthermore, the examiner had access to the Veteran's VA 
treatment records during the examination, and therefore, 
could review recent treatment.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2008).  All reasonable doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

The Veteran claims that the symptoms of his anxiety disorder 
warrant a higher rating than the currently assigned 10 
percent evaluation.  

The Veteran's anxiety disorder was service-connected in 1963.  
At that time, the Veteran was diagnosed with psychoneurotic 
reaction, anxiety reaction in an obsessive and compulsive 
personality that is chronic and moderate.  It was manifested 
by restlessness, extreme irritability with a dermatitis 
associated with the anxiety.  He was assigned a 10 percent 
rating under Diagnostic Code 9400.

Under the General Rating Formula for Mental Disorders, a 10 
percent evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9400.  

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9400.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.    

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F. 3d 1318 
(Fed. Cir. 2004).  

At the April 2007 VA examination, the Veteran's main 
complaint was that he was depressed because his memory is 
going and he can't play golf and he is sad.  He claims that 
about a year ago he began to notice symptoms of depression.  
He is unable to play golf any longer due to falls.  The 
Veteran mentioned having some anxiety but he did not expand 
on this point.  The examiner noted that the VA treatment 
records show that the Veteran is being treated Citalopram for 
his depression.  The Veteran was diagnosed with moderate to 
moderately severe major depressive disorder.  In a May 2007 
addendum, the examiner clarified that although the Veteran 
did not complain of anxiety during the examination, the 
symptoms of anxiety have not receded to the point of non-
diagnosability.  The examiner added the diagnosis of moderate 
and chronic generalized anxiety disorder to his examination 
report.  

Upon examination, the Veteran's hygiene was good, there was 
no suicidal or homicidal ideation even though he mentioned to 
his caretaker that he wanted to die "without fuss" and no 
tubes.  The Veteran complained of memory loss, but the 
examiner did not note any hesitancy with respect to memory.  
His speech was age appropriate or better.  He did not 
complain of panic attacks.  He noted some depression and some 
anxiety.  He denied impulse control.  The Veteran's caretaker 
handles his finances.  The Veteran noted that his sleep is 
interrupted due to having to go to the bathroom several 
times, but that he is able to get back to sleep again easily.  
The examiner assigned a GAF score of 44.

In terms of employability, the Veteran told the May 2007 
examiner that he no longer works due to his physical decline.  

The Board finds, with resolution of reasonable doubt in his 
favor, that the symptoms associated with the veteran's 
anxiety disorder more nearly approximate a 30 percent 
evaluation. The VA examiner noted that the veteran also had 
major depressive disorder which has not been service-
connected and in his addendum, he reported  that the anxiety 
symptoms have not completely receded.  There were complaints 
and findings of memory loss and depressed mood and anxiety.  

The VA examiner recorded a GAF score of 44. GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." A GAF score of 51 to 60 indicates moderate 
symptoms, or moderate difficulty in social, occupational, or 
school functioning. A GAF score of 41 to 50 signifies serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 
4.125, 4.130 (2008). See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

The Board finds that these symptoms and findings are 
consistent with a 30 percent evaluation. 38 C.F.R. § 4.130, 
Code 9400.

Entitlement to an evaluation in excess of 30 percent has been 
considered, but this is not supported by the evidence. The 
examiner noted that the Veteran had an open personality with 
a sparkling eye and strong sense of humor.  He reported that 
the Veteran was somewhat of a character and enjoyed this 
role.  It was noted that his lady friend and neighbor took 
care of the Veteran and his finances.  However, there were no 
findings of flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, panic attacks, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, or difficulty in establishing and maintaining effective 
work and social relationships noted in the criteria for a 50 
percent evaluation. Based on these findings, the Board 
determines that the veteran's symptomatology more nearly 
resembles those listed under the criteria for a 30 percent 
evaluation. 38 C.F.R. § 4.130, Code 9400.

As the veteran's filed his claim in January 2007 and the VA 
examination was in April 2007, and there is no evidence of 
increase in the one year period prior to the claim date, the 
Board finds that the increase evaluation is effective the 
date of receipt of the veteran's claim.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Veteran's symptoms of anxiety are minimal.  The rating 
criteria, as discussed above contemplate such symptomatology.  
There have been no reports of exceptional factors such as 
frequent hospitalization of marked interference with 
employment.  As noted earlier, the Veteran told the May 2007 
examiner that he no longer works due to his physical decline.  
Referral for consideration of an extraschedular rating is 
therefore not warranted.

	



ORDER

Entitlement to a rating evaluation of 30 percent, but no 
more, for an anxiety disorder is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


